Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04/20/2021 for application number 17/235,721. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 28 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 and 08/30/2021, were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,983,587 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1 – 28 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Robert J. Irvine III [reg# 41865] on 02/22/2022.
In the Specification:
Please amend the specification as follows:
On page 1, paragraph 0001, line 2, after “2018” please insert ---, now US Patent 10, 983,587 issued on 04/20/2021--------
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. The closest prior art on record are : (i) Hasko et al., US 8, 370, 654 teaches ----a first voltage regulator external to integrated circuit and adaptive voltage scaling module to adjust voltage based on performance metric and performance monitoring module to generate an indicator corresponding to performance characteristic of the operational circuit module    and (ii) Zerbe at al., US 20130264871 teaches ---an apparatus and method for dynamically adjusting one or more voltage supplies of related circuits accordance with a voltage-adjustment signal generated by determining a performance metric and comparing with the threshold.
The independent claims 1, and 16 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “a local linear voltage regulator connected to a corresponding switching voltage regulator and configured to generate the dynamically-adjusted supply voltage for at least a portion of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NITIN C PATEL/Primary Examiner, Art Unit 2186